                                      United States Bankruptcy Court
                                      Northern District of Alabama
In re:                                                                                  Case No. 19-04372-TOM
Teenecia L Trannon                                                                      Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1126-2           User: admin                  Page 1 of 2                   Date Rcvd: Jan 17, 2020
                               Form ID: 309I                Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 19, 2020.
db             +Teenecia L Trannon,    4717 40th Place North,     Birmingham, AL 35217-3855
10266042       +Amerisol,   P.O. Box 65018,    Baltimore, MD 21264-5018
10266046       +Birmingham Water Works,    PO Box 830269,    Birmingham, AL 35283-0269
10266037       +Cash Monster,    9129 Parkway E,    Birmingham, AL 35206-1508
10266051       +Easy Money-Corporate Office,     Legal Department,    PO Box 3544,   Dublin, OH 43016-0269
10266053       +Global Payments,    Attn: Bankruptcy,    Po Box 66118,    Chicago, IL 60666-0097
10266038       +Herbivore Holdings, LLC,    3824 SE Carlton Street,     Portland, OR 97202-7636
10266039        Heritage Auto Finance,    1813 Ensley Avenue,     Birmingham, AL 35218
10266055       +Paragon Contracting Services, LLC,     PO Box 1123,    Minneapolis, MN 55440-1123
10279616        Pendrick Capital Partners II, LLC,     Peritus Portfolio Services II, LLC,    PO BOX 141419,
                 IRVING, TX 75014-1419
10266057       +Princeton Baptist,    c/o Medical Data Systems Inc.,     128 W. Center Avenue, Flr 2,
                 Sebring, FL 33870-3103
10266059       +Revenue REcovery Corporation,     612 Gay Street,    Knoxville, TN 37902-1603
10266062       +Wakefield & Associates,    PO Box 50250,    Knoxville, TN 37950-0250
10266064        Waypoint Resource Group,    P.O. Box 8588,    Round Rock, TX 78683-8588

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: noticing@greenwaylaw.com Jan 18 2020 04:00:15        Paula C. Greenway,
                 Greenway Bankruptcy Law, LLC,    505 North 20th Street,    Suite 1220,    Birmingham, AL 35203
tr              E-mail/Text: ctmail@ch13bham.com Jan 18 2020 04:00:28       Bradford W. Caraway,
                 Chapter 13 Standing Trustee,    P O Box 10848,    Birmingham, AL 35202-0848
10318524       +E-mail/Text: amscbankruptcy@adt.com Jan 18 2020 04:04:33       ADT Security Services Inc.,
                 3190 South Vaughn Way,    Aurora, CO 80014-3512
10318616       +EDI: ATTWIREBK.COM Jan 18 2020 07:58:00       AT&T Corp,   % AT&T Services, Inc,
                 Karen A. Cavagnaro - Lead Paralegal,    One AT&T Way, Room 3A104,     Bedminster, NJ 07921-2693
10266043       +EDI: ATTWIREBK.COM Jan 18 2020 07:58:00       AT&T Services Inc.,    James Grudus, Esq.,
                 One AT&T Way, Room 3A104,    Bedminster, NJ 07921-2693
10266040       +E-mail/Text: bnc@advanceamerica.net Jan 18 2020 04:03:05       Advance America, Cash Advance,
                 Centers of Al, LLC,    135 N Church Street,    Spartanburg, SC 29306-5138
10266041       +E-mail/Text: G2APCBANK@southernco.com Jan 18 2020 04:01:54        Alabama Power Company,
                 600 18th Street North,    Box 17N-0043,   Birmingham, AL 35203-2200
10266045       +EDI: BANKAMER2.COM Jan 18 2020 07:58:00       Bank of America,    c/o Brian Moyniham,
                 100 N Tyron Street,    Charlotte, NC 28255-0001
10266047       +E-mail/Text: dl-csgbankruptcy@charter.com Jan 18 2020 04:04:46        Bright House Networks,
                 151 London Parkway,    Birmingham, AL 35211-4541
10266049        E-mail/Text: bankruptcy@thecheckdepot.com Jan 18 2020 04:00:32        Check Depot,
                 211 Summit Parkway,    #116,   Birmingham, AL 35209
10266048       +EDI: CAPIO.COM Jan 18 2020 07:58:00      Capio Partners LLC,     2222 Texoma Parkway,    Suite 150,
                 Sherman, TX 75090-2481
10266050       +EDI: DIRECTV.COM Jan 18 2020 07:58:00      Directv, LLC,    by American InfoSource as agent,
                 PO Box 5072,   Carol Stream, IL 60197-5072
10266052       +EDI: AMINFOFP.COM Jan 18 2020 07:58:00       First Permier Bank,    PO Box 5524,
                 Sioux Falls, SD 57117-5524
10266056       +E-mail/Text: peritus@ebn.phinsolutions.com Jan 18 2020 04:04:37
                 Pendrick Capital Parnters II, LLC,    c/o Peritus Protfolio Services II, LLC,     PO Box 141419,
                 Irving, TX 75014-1419
10266058       +E-mail/Text: bankruptcy@rentacenter.com Jan 18 2020 04:04:38        Rent A Center,
                 2046 Springdale Lane,    Birmingham, AL 35217-2028
10266060        EDI: SECFIN.COM Jan 18 2020 07:58:00      SFC-Central Bankruptcy,     PO Box 1893,
                 Spartanburg, SC 29304-1893
10270389       +EDI: SECFIN.COM Jan 18 2020 07:58:00      Security Finance Corporation,     Central Bankruptcy,
                 PO Box 1893,   Spartanburg, SC 29304-1893
10266061       +EDI: VERIZONCOMB.COM Jan 18 2020 07:58:00       Verizon Wireless,    ATTN: Bankruptcy Dept,
                 1 Verizon Place,    Alpharetta, GA 30004-8510
10266063        E-mail/Text: ebankruptcy@woodforest.com Jan 18 2020 04:03:37        Woodforest Bank,
                 P.O. Box 7889,   Spring, TX 77387-7889
                                                                                               TOTAL: 19

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
10267126*        Directv, LLC,   by American InfoSource as agent,   PO Box 5072,   Carol Stream, IL 60197-5072
10266044      ##+Avante USA,   2950 S. Gessner Road,   Ste 265,   Houston, TX 77063-3751
10266054      ##+Medical Data Systems Inc.,   2150 15th Avenue,   Vero Beach, FL 32960-3436
                                                                                             TOTALS: 0, * 1, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.     Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


        Case 19-04372-TOM13 Doc 40 Filed 01/19/20 Entered 01/19/20 23:56:03                           Desc
                          Imaged Certificate of Notice Page 1 of 4
District/off: 1126-2                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 17, 2020
                                      Form ID: 309I                      Total Noticed: 33


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 19, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 17, 2020 at the address(es) listed below:
              Bradford W. Caraway   ctmail@ch13bham.com, bhamch13@ecf.epiqsystems.com
              Paula C. Greenway   on behalf of Debtor Teenecia L Trannon noticing@greenwaylaw.com,
               greenwaylaw@gmail.com;r51565@notify.bestcase.com;legalasst@greenwaylaw.com
                                                                                            TOTAL: 2




          Case 19-04372-TOM13 Doc 40 Filed 01/19/20 Entered 01/19/20 23:56:03                                                Desc
                            Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1                 Teenecia L Trannon                                                     Social Security number or ITIN    xxx−xx−7172

                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name    Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
UNITED STATES BANKRUPTCY COURT                      NORTHERN DISTRICT OF ALABAMA,
SOUTHERN DIVISION                                                                               Date case filed for chapter 13 10/23/19

Case number:          19−04372−TOM13

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                         Rescheduled                                                               12/17

For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Teenecia L Trannon

2. All other names used in the
   last 8 years
                                              4717 40th Place North
3. Address                                    Birmingham, AL 35217
                                              Paula C. Greenway                                             Contact phone 205−324−4000
                                              Greenway Bankruptcy Law, LLC
4. Debtor's  attorney
   Name and address
                                              505 North 20th Street                                         Email: noticing@greenwaylaw.com
                                              Suite 1220
                                              Birmingham, AL 35203

5. Bankruptcy trustee                         Bradford W. Caraway                                           Contact phone 205 323−4631
     Name and address                         Chapter 13 Standing Trustee
                                              P O Box 10848
                                              Birmingham, AL 35202−0848

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed
     at this address.                                                                                       8:00 a.m. − 4:00 p.m. Monday−Friday
     You may inspect all records filed in     Robert S. Vance Federal Building
     this case at this office or online at    1800 5th Avenue North
      www.pacer.gov.                          Birmingham, AL 35203                                          Contact phone 205−714−4000


                                                                                                            Date: 1/17/20
                                                                                                                       For more information, see page 2 >




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                            page 1




       Case 19-04372-TOM13 Doc 40 Filed 01/19/20 Entered 01/19/20 23:56:03                                                                     Desc
                         Imaged Certificate of Notice Page 3 of 4
Debtor Teenecia L Trannon                                                                                                     Case number 19−04372−TOM13

7. Meeting of creditors
   Debtors must attend the meeting to     January 29, 2020 at 09:30 AM                                     Location:
   be questioned under oath. In a joint                                                                    Robert S. Vance Federal Building, 1800 5th
   case, both spouses must attend.                                                                         Avenue North, Birmingham, AL 35203
   Creditors may attend, but are not      The meeting may be continued or adjourned to a
   required to do so.                     later date. If so, the date will be on the court
                                          docket.
8. Deadlines                              Deadline to file a complaint to challenge                                Filing deadline: 2/10/20
   The bankruptcy clerk's office must     dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                             You must file:
                                          • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                          • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                          Deadline for all creditors to file a proof of claim                      Filing deadline: 1/2/20
                                          (except governmental units):
                                          Deadline for governmental units to file a proof of                       Filing deadline: 4/20/20
                                          claim:


                                          Deadlines for filing proof of claim:
                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
                                          may be obtained at www.uscourts.gov or any bankruptcy clerk's office.
                                          If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be
                                          paid, you must file a proof of claim even if your claim is listed in the schedules that the debtor
                                          filed.
                                          Claims can be filed electronically through the court's website at:
                                          www.alnb.uscourts.gov/electronic−proof−claim.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                          claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
                                          with consequences a lawyer can explain. For example, a secured creditor who files a proof
                                          of claim may surrender important nonmonetary rights, including the right to a jury trial.


                                          Deadline to object to exemptions:                                        Filing deadline:     30 days after the
                                          The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                          believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                          may file an objection.

9. Filing of plan                         The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                          1/16/20 at 11:00 AM , Location: Robert S. Vance Federal Bldg, 1800 5th Ave No, Courtroom 3,
                                          Birmingham, AL 35203
10. Creditors with a foreign              If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                               extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                          any questions about your rights in this case.
11. Filing a chapter 13                   Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                       according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                          plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                          the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                          debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                          court orders otherwise.
12. Exempt property                       The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                          distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                          exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                          the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                    Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or
                                          part of a debt. However, unless the court orders otherwise, the debts will not be discharged
                                          until all payments under the plan are made. A discharge means that creditors may never try
                                          to collect the debt from the debtors personally except as provided in the plan. If you want to
                                          have a particular debt excepted from discharge under 11 U.S.C. § 523(a)(2) or (4), you must
                                          file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If you
                                          believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. §
                                          1328(f), you must file a motion by the deadline.




Official Form 309I                                   Notice of Chapter 13 Bankruptcy Case                                                                page 2




     Case 19-04372-TOM13 Doc 40 Filed 01/19/20 Entered 01/19/20 23:56:03                                                                         Desc
                       Imaged Certificate of Notice Page 4 of 4
